Citation Nr: 0912743	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular and attendance of another person or on account of 
being housebound.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In March 2009, the Veteran canceled the scheduled hearing 
before the undersigned Veterans Law Judge. 


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
he was withdrawing his appeal on the claim for special 
monthly pension based on the need for regular and attendance 
of another person or on account of being housebound.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal 
have been met on the claim for special monthly pension based 
on the need for regular and attendance of another person or 
on account of being housebound.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  

In March 2009, the Board received, via facsimile, written 
correspondence from the Veteran indicating his desire to 
withdraw his pending appeal on the issue of entitlement to 
special monthly pension based on the need for regular and 
attendance of another person or on account of being 
housebound.  

Accordingly, the Board does not have appellate jurisdiction 
to review the appeal and it is dismissed. 


ORDER

The appeal on the claim of entitlement to special monthly 
pension based on the need for regular and attendance of 
another person or on account of being housebound is 
dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


